Case 4:21-cv-00154-SDJ-KPJ Document 18 Filed 03/19/21 Page 1 of 2 PageID #: 233




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

  AL M. WILLIAMS,                                §
                                                 §
        Plaintiff,                               §
                                                 §
  v.                                             §
                                                 §      Civil Action No. 4:21-cv-154-SDJ-KPJ
  LADERA APARTMENTS, et al.,                     §
                                                 §
        Defendants.                              §
                                                 §
                                                 §

                                             ORDER

        Pending before the Court is Plaintiff Al M. Williams’ (“Mr. Williams”) First Verified

 Complaint and Request for Emergency Injunction (the “Emergency Motion”) (Dkt. 6). Mr.

 Williams alleges Defendants Ladera Apartments, Judy McMakin (originally sued as “Ms. Judy”),

 and Daniel Paz (collectively, “Defendants”) are attempting to remove him and his family from

 their apartment in violation of the Coronavirus Aid, Relief, and Economic Security Act (the

 “CARES Act”), the Centers for Disease Control and Prevention’s (“CDC”) eviction moratorium,

 the First Amendment, the Equal Protection Clause of the Fourteenth Amendment, and the

 American with Disabilities Act (“ADA”). See Dkt. 6 at 1; Minute Entry for March 12, 2021.

        The Emergency Motion seeks both a temporary restraining order (“TRO”) and a

 preliminary injunction. See Dkt. 6. The Court previously entered a TRO, which his set to expire

 on March 26, 2021. See Dkt. 15. The Court also ordered the parties to file expedited briefing with

 respect to Mr. Williams’ prayer for a preliminary injunction. See Dkt. 16.




                                                 1
    Case 4:21-cv-00154-SDJ-KPJ Document 18 Filed 03/19/21 Page 2 of 2 PageID #: 234

.

           IT IS ORDERED that the parties shall appear for an in-person evidentiary hearing before

     the undersigned on Wednesday, March 24, 2021, at 10:00 a.m., at the Plano Courthouse,

     Courtroom 108, 7940 Preston Road, Plano, Texas, 75024.

            So ORDERED and SIGNED this 19th day of March, 2021.




                                                ____________________________________
                                                KIMBERLY C. PRIEST JOHNSON
                                                UNITED STATES MAGISTRATE JUDGE




                                                  2
